                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 OMAR AGUILAR,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-510-SMY
                                                  )
                                                  )
 WEXFORD HEALTH SOURCES, INC.,                    )
 SIDDIQUI,                                        )
 GAIL WALLS,                                      )
 ANELA CRAIN,                                     )
 LASHBROOK,                                       )
 RITZ,                                            )
 JOHN BALDWIN,                                    )
 FRANK LAWRENCE,                                  )
 LOUIS SHICKER, and                               )
 ZIMMER,                                          )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Omar Aguilar, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges Defendants

were deliberately indifferent to an infection in his kidneys; he asserts claims against them under

the Eighth Amendment. Plaintiff seeks monetary damages and has also filed a motion for

TRO/Preliminary Injunction. (Doc. 2).

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is


                                                 1
legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                           The Complaint

        Plaintiff makes the following allegations in the Complaint: Since January or February

2018, Plaintiff has suffered from pain in the left side of his abdomen. The pain keeps him from

sleeping and causes him headaches and back pain. (Id. at p. 5). Plaintiff also has burning

sensations and swelling in his hands and feet. (Id.). Plaintiff has seen Dr. Siddiqui on at least six

different occasions between February 2018 and April 2019 and explained to him that the current

pain medication is not helping, but Dr. Siddiqui refuses to provide him with any medication

stronger than Tylenol, ibuprofen, and other over the counter pain relievers because Wexford Health

Sources, Inc. (“Wexford”) will not authorize stronger pain medication due to cost concerns. (Doc.

1, pp. 4-5, 6,15).

        Plaintiff complained that his left side hurt near his kidneys, that it hurt when he urinated,

and that his urine was strong smelling. (Doc. 1, p. 12). He was initially diagnosed with a urinary

tract infection (“UTI”) by Dr. Siddiqui and Nurse Practitioner Zimmer (“NP”) and provided

antibiotics for the infection. (Id. at pp. 12, 17). Although Plaintiff was later told that the infection

was no longer showing up on tests, he continued to suffer pain in his kidneys, pain while urinating,

and strong-smelling urine. (Id.). Plaintiff continued to suffer from pain after the antibiotic

treatment, but Dr. Siddiqui, NP Zimmer, Crain, Dr. Ritz, and Walls began ignoring his complaints

of pain and refused to see him or send him to a specialist. (Id. at p. 17). They believed he was

lying about his pain and sent him to mental health staff for anxiety. (Id. at pp. 17-18). As a result,

Plaintiff continued to suffer pain in his left side due to lack of treatment. He was eventually



                                                   2
diagnosed with pyelonephritis (a kidney infection). (Id. at p. 18). Even after the diagnosis, he was

denied a request to be treated by a specialist. (Id.). Dr. Siddiqui, Dr. Ritz, NP Zimmer, Walls, and

Crain failed to address Plaintiff’s condition in a timely fashion and he eventually developed

prostatitis, which can result from a bacterial infection that spreads to the prostate. (Id. at pp. 19,

21). They continued with an ineffective course of treatment and, as a result, Plaintiff continues to

suffer from pain in his left side and burning and swelling in his hands and feet. (Id. at pp. 19-20).

Due to Wexford’s policy of treating inmates like a nuisance and liars, the medical staff assumed

he was lying. (Id. at pp. 12-13). Plaintiff suffered severe emotional distress due to Defendants’

actions and was referred to mental health professionals at the prison by healthcare staff.

           Plaintiff wrote letters and grievances to John Baldwin, Dr. Louis Shicker, Lashbrook, and

Gail Walls, but they refused to investigate his claims of inadequate care. (Id. at pp. 8-10, 15-16).

They were also aware of systemic problems with the healthcare unit through Plaintiff’s and other

inmate’s grievances and lawsuits, but they ignored the complaints. (Id. at pp. 9-10). Plaintiff

notified Dr. Siddiqui, Gail Walls, Angela Crain, Dr. Ritz, Dr. Shicker, Baldwin, Lashbrook, Frank

Lawrence, Hillerman, and NP Zimmer of the pain in his left side on numerous occasions. (Id. at

p. 16).

          Plaintiff further alleges that the inappropriate care that he received for his kidney infection

is a result of several other Wexford policies. Wexford has a policy and practice of understaffing

the healthcare unit, providing improper training, and of instructing its employees to view inmate’s

claims as false. As a result, a number of Plaintiff’s sick call requests were ignored and when he

did finally see the doctor, his complaints of pain were ignored because they believed he was lying.

(Id. at pp. 4, 7). Plaintiff also alleges that improper training led to misdiagnosis of his condition

as a UTI. (Id. at pp. 12-13).        Wexford also has a policy of cancelling call passes when the



                                                    3
institution is on lockdown which prevented Plaintiff from receiving care on numerous occasions.

(Id. at pp. 22-23). He also alleges that Baldwin, Lashbrook, Lawrence, and Shicker were aware of

systemic problems with the healthcare at Menard, including overcrowding at Menard and

understaffing of the healthcare unit but failed to remedy the issues, causing Plaintiff to be denied

access to the healthcare unit when his call passes were cancelled. (Id. at pp. 27-28).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:          Dr. Siddiqui, Gail Walls, Angela Crain, Lashbrook, Dr. Ritz,
                          John Baldwin, Frank Lawrence, Dr. Louis Shicker, and NP
                          Zimmer were deliberately indifferent in the treatment of
                          Plaintiff’s kidney infection in violation of the Eighth
                          Amendment.

        Count 2:          Wexford Health Sources, Inc. was deliberately indifferent in
                          maintaining policies that led to Plaintiff not receiving timely,
                          appropriate care in violation of the Eighth Amendment.

        Count 3:          Dr. Siddiqui, Gail Walls, Angela Crain, Lashbrook, Dr. Ritz,
                          John Baldwin, Frank Lawrence, Dr. Louis Shicker, NP Zimmer,
                          and Wexford’s failure to provide him with appropriate care
                          amounted to intentional infliction of emotional distress.

        Count 4:          Baldwin, Lashbrook, Lawrence, Shicker, and Wexford were
                          deliberately indifferent to overcrowding at Menard which
                          caused delays in Plaintiff’s treatment in violation of the Eighth
                          Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
                                            Discussion

                                              Count 1

       Plaintiff alleges that he informed the Defendants through sick call slips, letters, and

grievances that he was suffering from pain in his left side and burning and swelling in his hands

and feet. He also alleges that Defendants delayed the diagnosis of a kidney infection and continued

with an ineffective course of treatment for the infection, causing him to develop prostatitis and to

suffer from continual pain. These allegations state a viable claim for deliberate indifference. See,

Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016);

Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment); Greeno v. Daley, 414

F.3d 645, 655 (7th Cir. 2005) (finding deliberate indifference where medical defendants persisted

in a course of conservative treatment for eighteen months despite no improvement); Kelley v.

McGinnis, 899 F.2d 612, 616 (7th Cir. 1990) (deliberate indifference when doctor continues with

treatment knowing it to be ineffective).

       To the extent Plaintiff alleges that administrative officials were informed of his medical

condition in grievances and continued to ignore his pain, Plaintiff also states a claim against those

individuals. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015) (an official may be liable

when he “knows about unconstitutional conduct and facilitates, approves, condones, or ‘turn[s] a

blind eye’ to it”) (citing Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996)). Plaintiff alleges

that he informed the administrative officials at Menard and IDOC, including John Baldwin,

Lashbrook, Lawrence, Shicker, and Walls, about his lack of care and the systemic problems with

the healthcare unit at Menard. Count 1 will therefore proceed against Dr. Siddiqui, Gail Walls,

Angela Crain, Lashbrook, Dr. Ritz, John Baldwin, Frank Lawrence, Dr. Louis Shicker, and NP

Zimmer.



                                                 5
                                               Count 2

        A corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the alleged violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc.,

368 F.3d 917, 927 (7th Cir. 2004). Plaintiff has alleged that Wexford maintains a number of

policies that led to the delay and ineffective treatment that he experienced. This is sufficient to

state a claim against Wexford at this early stage, and Plaintiff’s deliberate indifference claim

against Wexford will be allowed to proceed.

        Plaintiff also alleges that Wexford’s healthcare unit was deliberately indifferent to his care.

(Doc. 1, p. 5, 6, 12). To the extent that Plaintiff alleges that Wexford is liable for the acts of these

employees, the Court notes that a defendant must be “personally responsible for the deprivation of

a constitutional right.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez

v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001)). Section 1983 does not authorize respondeat

superior or supervisory liability; it creates liability only for a defendant’s personal acts or

decisions. Id.   Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011) (citing Ashcroft v. Iqbal,

556 U.S. 662 (2009)). Thus, Plaintiff fails to state a claim against Wexford for supervisory

liability.

                                               Count 3

        Under Illinois law, a plaintiff claiming intentional infliction of emotional distress must

demonstrate that the defendant(s) intentionally or recklessly engaged in “extreme and outrageous

conduct” that resulted in severe emotional distress. Somberger v. City of Knoxville, Ill., 434 F.3d

1006, 1030 (7th Cir. 2006); see Lopez v. City of Chi., 464 F.3d 711, 720 (7th Cir. 2006). The tort

has three components: (1) the conduct involved must be truly extreme and outrageous; (2) the actor

must either intend that his conduct inflict severe emotional distress, or know that there is at least a



                                                   6
high probability that his conduct will cause severe emotional distress; and (3) the conduct must in

fact cause severe emotional distress. McGrath v. Fahey, 533 N.E.2d 806, 809 (Ill. 1988). To be

actionable, the defendant's conduct “must go beyond all bounds of decency and be considered

intolerable in a civilized community.” Honaker, 256 F.3d at 490 (citing Kolegas v. Heftel Broad.

Corp., 607 N.E.2d 201, 211 (Ill.1992); Campbell v. A.C. Equip. Servs. Corp., Inc., 610 N.E.2d

745, 749 (Ill.App.1993). Whether conduct is extreme and outrageous is judged on an objective

standard, based on the facts of the particular case. Honaker, 256 F.3d at 490.

       Plaintiff has arguably alleged each of the components of this state-law claim. He alleges

that Defendants intentionally provided him with inappropriate medical care for his severe kidney

pain for over a year. He also alleges that Defendants knew their conduct caused severe emotional

distress as Plaintiff was referred to mental health professionals to deal with his mental distress

caused by his severe pain. (Doc. 1, p. 8). Therefore, Count 3 will proceed against Dr. Siddiqui,

Gail Walls, Angela Crain, Lashbrook, Dr. Ritz, John Baldwin, Frank Lawrence, Dr. Shicker, NP

Zimmer, and Wexford.

                                             Count 4

       The Eighth Amendment sets a “minimum standard for the treatment of inmates by prison

officials: the prison conditions must not, among other things, involve ‘the wanton and unnecessary

infliction of pain.’” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). Prison overcrowding is not a per se constitutional violation.

See Rhodes 452 U.S. at 348 (1981). “Accordingly, an inmate’s constitutional challenge to prison

conditions requires a two-part examination.” Townsend 522 F.3d at 773. First, Plaintiff must

establish that the prison was overcrowded, and that the overcrowding led to intolerable conditions,

such as the deprivation of medical care, food, sanitation, or an increase in violence. Id.; see also



                                                 7
French v. Owens, 777 F.2d 1250, 1253 (7th Cir. 1985). Additionally, Plaintiff must demonstrate

that the defendant acted with deliberate indifference with respect to the conditions. Townsend, 522

F.3d at 773 (quoting Farmer v. Brennan, 511 U.S. 832, 834 (1994)).

         Plaintiff alleges that there was overcrowding at Menard and understaffing of Menard’s

healthcare unit such that there were not enough healthcare staff for the number of inmates. As a

result, Plaintiff’s call passes were denied and/or cancelled because there were too many inmates

scheduled to be seen in the healthcare unit. (Doc. 1, pp. 27-28). Plaintiff also alleges that Baldwin,

Lashbrook, Lawrence, and Shicker were aware of these systemic problems through grievances

written by Plaintiff and other inmates, lawsuits, and reports. Under similar circumstances, the

Seventh Circuit has found that prison administrators were “well aware of multiple grievances from

inmates regarding small cells” based on “numerous past lawsuits, including one specifically

describing and ordering a remedial plan for overcrowding, small cells, and lack of adequate

medical care....” Turley v. Rednour, 729 F.3d 645, 652-53 (7th Cir. 2013) (citing Lightfoot v.

Walker, 486 F. Supp. 504, 511 (C.D. Ill. 1980)); Munson v. Hulick, 2010 WL 2698279 (S.D. Ill.

July 7, 2010) (grievances filed by Plaintiff and other inmates were deemed sufficient at screening

to put prison officials on notice of unconstitutional conditions where Menard prisoner challenged

40' cells that held 2 inmates for 21-22 hours per day)). Thus, Plaintiff states a claim for deliberate

indifference in Count 4 against Baldwin, Lashbrook, Lawrence, Shicker. However, Count 4 will

be DISMISSED without prejudice as to Wexford as there are no allegations that they are

involved in housing decisions at Menard.2




2
 To the extent Plaintiff alleges understaffing of the healthcare unit, that claim against Wexford is included in Count
2 against Wexford.

                                                          8
                                   TRO/Preliminary Injunction

       A temporary restraining order (“TRO”) is an order issued without notice to the party to be

enjoined, and it may last no more than fourteen (14) days. See Fed. R. Civ. P. 65(b)(2). A TRO

may issue without notice only if “specific facts in an affidavit or a verified complaint clearly show

that immediate or irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Such injunctive relief is also

warranted “to prevent a substantial risk of serious injury from ripening into actual harm.” Farmer

v. Brennan, 511 U.S. 825, 845 (1994).

       The same legal analysis is used to determine whether a TRO or a preliminary injunction is

warranted. A preliminary injunction is an “extraordinary and drastic remedy” for which there must

be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S. 968, 972

(1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay Kane, Federal Practice

and Procedure §2948 (5th ed. 1995)). The purpose of such an injunction is “to minimize the

hardship to the parties pending the ultimate resolution of the lawsuit.” Faheem-El v. Klincar, 841

F.2d 712, 717 (7th Cir. 1988). To obtain a preliminary injunction, a plaintiff has the burden of

demonstrating: (1) a reasonable likelihood of success on the merits; (2) that no adequate remedy

at law exists; and (3) that he will suffer irreparable harm absent the injunction.            Planned

Parenthood v. Commissioner of Indiana State Dept. Health, 699 F.3d 962, 972 (7th Cir. 2012).

       Without expressing any opinion on the merits of Plaintiff’s other claims for relief, the Court

concludes that a TRO should not issue in this matter. Plaintiff’s allegations do not set forth specific

facts demonstrating the likelihood of immediate and irreparable harm before Defendants can be

heard. Although Plaintiff alleges that he is still suffering from pyelonephritis and prostatitis, he

indicates in his Complaint that he has received antibiotics for the infections. His most recent



                                                  9
grievance indicates that he was seen by a urologist in October 2018 and prescribed antibiotics.

(Doc. 1-1, p. 20). He also had a CT scan in February 2019 and was approved for further testing.

(Id.). As it appears that Plaintiff is currently receiving some care for his infection, a TRO is not

warranted and Plaintiff’s request for that relief is DENIED.

        That said, the Court does find Plaintiff’s allegations that he has suffered from a kidney

infection for over a year to be concerning. Accordingly, Defendants Lawrence, Baldwin, and

Wexford Health Sources, Inc. are DIRECTED to respond to the motion for preliminary injunction

(Doc. 2) by July 26, 2019.

                                             Motion for Counsel

        In his Motion for Counsel (Doc. 3), Plaintiff indicates that he has sent letters to several

attorneys but has not received any responses. Plaintiff claims that English is his second language

and he had help in drafting his Complaint. Given the early stage of the litigation, however, it is

difficult to accurately evaluate the need for assistance of counsel. See Kadamovas v. Stevens, 706

F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel ... cannot be gauged.”).3 Therefore, Plaintiff’s Motion for Counsel

(Doc. 3) is DENIED without prejudice. Plaintiff may renew his request for the recruitment of

counsel at a later date.

                                                  Disposition

        IT IS HEREBY ORDERED that Count 1 shall proceed against Dr. Siddiqui, Gail Walls,

Angela Crain, Lashbrook, Dr. Ritz, John Baldwin, Frank Lawrence, Dr. Louis Shicker, and NP

Zimmer, Count 2 shall proceed against Wexford, Count 3 shall proceed against Dr. Siddiqui, Gail




3
  In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007), and related authority.

                                                        10
Walls, Angela Crain, Lashbrook, Dr. Ritz, John Baldwin, Frank Lawrence, Dr. Louis Shicker, NP

Zimmer, and Wexford and Count 4 shall proceed against Baldwin, Lashbrook, Lawrence, Shicker.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants Dr. Siddiqui, Gail

Walls, Angela Crain, Lashbrook, Dr. Ritz, John Baldwin, Frank Lawrence, Dr. Louis Shicker, NP

Zimmer, and Wexford Health Sources, Inc.: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each defendant’s place of employment as identified by Plaintiff. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.




                                                11
       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 7/12/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge




                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,


                                                  12
to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                               13
